EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Cho on 3/29/2021.

The application has been amended as follows: 

Claim 17, third line of step (b), change “providing at least one second observable moiety” to  - - providing the at least one second observable moiety --.

Claim 21, last step of (d), change “using at least one second observable moiety transiently bound to a docking moiety” to  - - using the at least one second observable moiety transiently bound to the docking moiety --.


The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant super-resolution imaging method. The closest prior art in the field is the reference of Glezer et al. (US 20140315189) where Glezer et al. employ two non-transient observable moieties, i.e. “nucleic acid having fluorophore thereon” (bridging oligonulcleotide) that binds to its complement on the first and the second nucleic acid attached to the target stably) matching the other nucleic acid. However, Glezer et al. do to teach or suggest using two observable moieties, i.e. the first one non-transiently coupled to the target recognition moiety, the second one transiently (not fully matched) bound to the docking moiety which is attached to the target recognition moiety. Moreover, the instant invention conducts a preview imaging on the first non-transient observable moiety followed by imaging the second transient observable moiety. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641